FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 27, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JOSEPH WAYNE WARD,

      Plaintiff - Appellant,

v.                                                        No. 16-1046
                                                 (D.C. No. 1:15-CV-02440-LTB)
STANLEY GARNETT,                                            (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      State prisoner Joseph Wayne Ward filed a pro se complaint in federal district

court against Boulder County District Attorney Stanley Garnett to challenge Mr.

Ward’s previous conviction in Colorado state court.1

      A magistrate judge ordered Mr. Ward to file an amended complaint that

complied with Federal Rule of Civil Procedure 8. Finding the amended complaint


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Mr. Ward’s original complaint included claims against Stanley Garnett and
others, but his amended complaint raises claims only against Mr. Garnett.
unintelligible and in violation of Rule 8, the district court dismissed it without

prejudice. Mr. Ward appeals. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm the district court’s dismissal and deny Mr. Ward’s request to proceed in forma

pauperis (“ifp”).

      We review a Rule 8 dismissal for abuse of discretion. See Nasious v. Two

Unknown B.I.C.E. Agents, 492 F.3d 1158, 1162 n.3 (10th Cir. 2007). Under Rule

8(a)(2), a complaint “must contain . . . a short and plain statement of the claim

showing that the [plaintiff] is entitled to relief.” We construe pro se pleadings

liberally. See Diversey v. Schmidly, 738 F.3d 1196, 1199 (10th Cir. 2013). But we

do not assume the role of advocate and craft arguments for the pro se litigant. See

United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).

      The amended complaint refers to DA Garnett as a “Fiduciary Trustee,” to a

“Private Administrative Remedy,” to a “Contract/Agreement Between the Parties,”

and to other terms, none of them adequately explained. ROA at 60-61. It lists eight

claims. The first seven each start with a heading containing one or more of the

following: “Violations of USCA V & XIV, et al.,” “Breach of Fiduciary Duties,”

“Violation of Oath of Office,” “28 USC §§ 241 & 242,” “Breach of Contract,”

“Article I § 10,” “Violation of Office,” and “Article III § 2.” Id. at 61-63. A short

paragraph of “Supporting Facts” then follows each claim. Id. Five of these

paragraphs include the term “Certificate of Dishonor/Administrative

Judgment/Notarial Protest” without adequately explaining what it is. Id. Claim eight

is simply a list, without any “Supporting Facts,” that mostly repeats Mr. Ward’s

                                          -2-
earlier headings, such as “Violation of Due Process, USCA V.” Id. at 63. As best as

we can tell, Claim Two appears to allege the Colorado court where Mr. Ward was

convicted lacked subject matter jurisdiction, and Claim Four appears to allege DA

Garnett profited from his conviction, but in neither instance does the “Supporting

Facts” paragraph plainly explain the basis for such claims. Id. at 62.

       Although Mr. Ward attempts to provide further information in his appellate

brief about his claims, he misstates the law—for example, arguing the Colorado court

where he was convicted lacked Article III jurisdiction under the U.S. Constitution,

Aplt. Br. at 2—and does not otherwise show that the amended complaint contained a

“plain statement of [a] claim” or that the district court abused its discretion in

dismissing it.

       Having carefully reviewed the amended complaint, we find, as the district

court did, that it is largely unintelligible and not plain. We conclude the district court

did not abuse its discretion when it dismissed the amended complaint under Rule

8(a)(2) for failure to “contain . . . a short and plain statement of [a] claim.”

       We therefore affirm. We also deny Mr. Ward’s request to proceed ifp; he is

therefore responsible for immediate payment of the unpaid balance of his appellate




                                           -3-
filing fee. Because we find this appeal to be frivolous, we assess a strike under 28

U.S.C. § 1915(g).


                                           ENTERED FOR THE COURT,



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                         -4-